DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed 12/28/2021 has been entered. Claims 1-10 are currently pending. The proposed amendments are sufficient to overcome each and every 112(b) set forth in the Non-Final Office Action dated 09/14/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101412 (Mitsuashi hereinafter) in view of US 2008/0219875 (Nishikata hereinafter) and further in view of US 2938468 (Kece hereinafter).
Regarding claim 1, Mitsuashi teaches a pumping system (Figures 3 and 6) that discloses a vacuum pump comprising a pump housing in which a pump inlet and a pump outlet are defined (Pump Housing 22 with the inlet at 22A and outlet at 22C) and in which a stationary pump stator is received (Pump stator 23A), said pump stator defining a pumping chamber in which a pump rotor is arranged (Shown in Figure 3 with the pump chamber being section “P” for the rotor 27), said pump stator and said pump rotor cooperating with each other for pumping a fluid from said pump inlet to said pump outlet (Inherent operation); and a motor (Motor 10). 
Mitsuashi is silent with respect to the motor comprising a motor stator and a motor rotor, said motor stator and said motor rotor cooperating with each other for driving in rotation said pump rotor wherein said motor rotor and said motor stator are received in said pumping chamber of said vacuum pump.
However, Nishikata teaches a vane pump that discloses the use of a compact electric motor comprising a motor stator and a motor rotor, said motor stator and said motor rotor cooperating with each other for driving in rotation said pump rotor (Motor made of rotor 60 and stator 70 in Figures 3 and 4); and said motor rotor and said motor stator are received in said pumping chamber of said vacuum pump (Figures 3 and 4 show the motor components being within the pumping chamber formed by 30 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Mitsuashi with the surrounding and compact motor of Nishikata to allow for smaller space constraints to be obtained while still producing the necessary driving power.  
Mitsuashi is silent with respect to said motor stator is at least partially surrounded by said pump rotor.

Regarding claim 6, Mitsuashi’s modified teachings are described above in claim 1 where the combination of Mitsuashi and Nishikata would further disclose that said motor rotor comprises one or more permanent magnets (Motor rotor 60 of Nishikata features at least one magnet) and said motor stator comprises a body made of ferromagnetic material and provided with radial arms carrying one or more corresponding windings (Nishikata ¶ 20 and 22, particularly ¶ 22 detailing the stator magnets being a plurality of electromagnets which windings to generate the needed magnetic field to move the rotor).
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101412 (Mitsuashi) in view of US 2008/0219875 (Nishikata) in view of US 2938468 (Kece) and further in view of US 9316229 (Tamaoka hereinafter).
Regarding claim 2, Mitsuashi’s modified teachings are described above in claim 1 but are silent with respect to said pump rotor is at least partially made as a hollow body, whereby a cavity is defined inside said pump rotor, and wherein said motor stator and said motor rotor are arranged in said cavity.
However, Tamaoka teaches an outer rotor electric motor that discloses said pump rotor is at least partially made as a hollow body (Figure 2, Equivalent pump rotor 52), whereby a cavity is defined inside said pump rotor (Shown in Figure 2), and wherein said motor stator and said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer rotor motor of Mitsuashi and Nishikata with the further compact design of Tamaoka by extending the pump rotor body to enclose the motor rotor and motor stator to further increase the compactness of the pump. 
Regarding claim 3, Mitsuashi’s modified teachings are described above in claim 2 where the combination of Mitsuashi, Nishikata, and Tamaoka would further disclose that said motor rotor is integral with or fastened to an inner surface of said cavity (Tamaoka Figure 2 shows the motor rotor 53 per 531 attached to the inner surface of the cavity of rotor 52) and said motor stator is received in said cavity (Shown in Figure 2 of Tamaoka).
Regarding claim 4, Mitsuashi’s modified teachings are described above in claim 3 where the combination of Mitsuashi, Nishikata, and Tamaoka would further disclose that said inner surface of said cavity is a cylindrical surface (Clearly shown in Figure 2 of Tamaoka) and said motor rotor is made as a hollow cylindrical body  integral with or fastened to said inner surface (Clearly shown in Figure 2 of Tamaoka with the motor rotor being constituted in part by 531 which is cylindrical and fixed to the pump rotor). 
Regarding claim 5
Regarding claim 7, Mitsuashi’s modified teachings are described above in claim 6 but are silent with respect to said one or more of the permanent magnets are made of slabs which are arranged substantially parallel to a longitudinal axis of said pump rotor and are spaced from one another along the circumference of an inner surface of said pump rotor.
However, Tamaoka teaches an outer rotor electric motor that discloses one or more of the permanent magnets are made of slabs which are arranged substantially parallel to a longitudinal axis of said pump rotor and are spaced from one another along the circumference of the inner surface of the pump rotor (Tamaoka Figure 2 with Column 5 Lines 53-54 and Column 6 Lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular, cylindrical motor rotor magnet of Nishikata with the plurality of slab magnets of Tamaoka to allow a single magnet to be replaced in the event one is defective or becomes damaged. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101412 (Mitsuashi) in view of US 2008/0219875 (Nishikata) in view of US 2938468 (Kece) and further in view of US 2008/0067882 (Murata hereinafter). 
Regarding claim 8, Mitsuashi’s modified teachings are described above in claim 1 where the combination of Mitsuashi and Nishikata would further disclose that the vacuum pump is a rotary vane vacuum pump (Mitsuashi Figure 3 and Nishikata Figure 2).
Mitsuashi is silent with respect to the pumping chamber being connected to an oil tank.
However, Murata teaches a motor assembly that discloses a motor being connected to an oil tank (Oil tank 310 in Figure 1 with stator 701 and stator 706). The resultant combination would be such that the oil tank 310 would be connected thermally and fluidly to the motor of Mitsuashi and Nishikata and therefore connected to the pumping chamber. 

Regarding claim 9, Mitsuashi’s modified teachings are described above in claim 8 where the combination of Mitsuashi, Nishikata, and Murata would further disclose that one or more pipes extend through said motor stator and project into said oil tank (Figure 1 of Murata, passage formed by a pipe at 432, ¶ 41 and 43 with Figures 1 and 3 of Murata), said one or more pipes being made of a thermally conductive material (The pipes are called heat pipes and are designed to draw heat away from the motor therefore the material used to manufacture there components would feature a high thermal conductivity). 
Regarding claim 10, Mitsuashi’s modified teachings are described above in claim 9 where the combination of Mitsuashi, Nishikata, and Murata would further disclose that said one or more pipes are provided with a plurality of orifices at either or both of the axial ends of the motor stator (Figure 1 of Murata shows the oil flow path with orifices at both ends of the equivalent stator). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection relies on a new combination of references not previously applied to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746